Nicholson, C. J.,
delivered the opinion of the Court.
*311This case presents two questions:
1. What is the Clerk and Master of the Chancery Court entitled to for issuing a summons or subpoena when there are more defendants than one included?
Upon the filing of a bill the Clerk is required to issue subpoena to answer, but he issues only one subpoena to each county, embracing therein all the defendants in such county. Code, §§4339, 4341.
For every subpoena to answer issued by a Clerk, he is entitled to demand and receive seventy-five cents. §4551.
This language is clear and unambiguous, for issuing one subpoena, whether it' contain one or more defendants, his compensation is seventy-five cents. The Chancellor so held, and his decree is affirmed.
2. What fees are Clerks and Masters entitled to for entering cases on the trial docket ?
For entering each cause on the trial docket the Clerk and Master is entitled to ten cents. §4551. The Statute recognizes a trial docket, and the Clerk is required to keep it. The Clerk of each Court is required to “ enter causes on this trial docket, etc. §2495. It is the duty of the Clerk of each of the several Courts of this State to keep the several dockets-required by law in the respective Courts. §4040. Each Chancellor may make rules and regulations of practice for the purpose of expediting business in his Chancery Division. §3936. So also the Circuit Judges. §4237. And the Supreme Judges. §4504.
We find no provision in the Code which requires *312Clerks to make out tkree trial dockets — one for the Court,, one for the bar, and one for the Clerk himself; yet it is essential to the transaction of the business of courts. that such dockets should be made out, and we think it clear, that under the powers of the several Courts, as to making rules for expediting and facilitating the business, such dockets are properly made out.
We are also of opinion that as. each one of these three dockets is a trial docket, the Clerks are entitled to ten cents for each cause entered on each of the dockets, making thirty cents for entering each cause on the three trial dockets. But this compensation is only allowed for entering each cause on the trial docket, and, therefore, can be allowed but one time, except in cases which for any cause may be remanded to the appearance or rule dockets. When such causes are again entered on the trial dockets, the Clerks should have the compensation allowed for first entering them.
The decree of Chancellor will be affirmed' as to the compensation for subpoenas to answer, and modified as to the compensation for entering causes on the trial dockets.